Case 2:20-cr-20017-TLB Document 532           Filed 09/13/21 Page 1 of 1 PageID #: 2671




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 UNITED STATES OF AMERICA                                                   PLAINTIFF

 V.                                 CASE NO. 2:20-CR-20017-003

 SHAUN MICHAEL EASTON                                                    DEFENDANT


                                           ORDER

       Currently before the Court is the Report and Recommendation (Doc. 230) filed in

this case on November 4, 2020, by the Honorable Mark E. Ford, United States Magistrate

Judge for the Western District of Arkansas. Both parties have waived the right to object

to the Report and Recommendation for the purpose of expediting acceptance of the guilty

plea in this matter. Id. at ,I 3.

       The Court has reviewed this case and, being well and sufficiently advised, finds

that the Report and Recommendation is proper and should be and hereby is ADOPTED

IN ITS ENTIRETY. Accordingly, Defendant's guilty plea is accepted. The written plea

                                 by the undersigned at sentencing.
agreement will be subject to final appro
                                t
       IT IS SO ORDERED on this£ day of Septem er 2021.




                                                                      TRICT JUDGE
